Dissenting Opinion by
Judge Manderino:
David Rubin, a property owner in the City of Philadelphia, applied to the Philadelphia Zoning Board of Adjustment to use his property as a parldng lot. The use requested would have been as a main use in the district. Such a main use is permitted in the district. Thus, Rubin was not asking for a variance. He was asking for that which is specifically permitted in the ordinance. In such a case, the Zoning Board of Adjustment must grant the permit unless they find that certain standards enumerated in the zoning ordinance are not met. If such findings are made, they must be backed by evidence in the record.
The Board of Adjustment refused Rubin’s request, and made findings that the standards enumerated in the ordinance had not been met. Both the majority and the lower court have upheld the refusal by the Board to grant Rubin’s request.
The real disagreement which I have with the majority goes to the burden which can be imposed upon a citizen as to the standards contained in a zoning ordinance for the grant of a permitted use, whether the grant is by “use certificate” or under the terminology “special exception”, or as it is sometimes called a “permitted conditional use”. All of these are the same. They concern provisions in a zoning ordinance which *412specifically allow a citizen to use Ms property in a particular way. In such a case, the Board’s only function is to determine whether or not the standards enumerated in the ordinance are met.
The majority holding, in effect, states that a zoning board is free to find that a citizen applicant has not met any of the standards because the applicant has not presented evidence to so indicate. We do not read the law this way and if it were it would present serious constitutional problems as to unreasonable and harsh burdens placed upon a citizen before he can use Ms property for that which is permitted. In In Re O’Hara’s Appeal, 389 Pa. 35, 131 A. 2d 587 (1957), the law was stated and has been restated on many occasions that it is not the applicant’s, burden to provide evidence which will show that the applicant does not violate the standards enumerated in the ordinance. The same test is applicable to all administrative agencies, including zoning boards. The agency must make ultimate findings according to the legislative standards provided. These ultimate findings must be sustained by their basic findings which in turn must be sustained, by the evidence in the record. The Board’s ultimate findings that the applicant, Rubin in this case, did not meet the standards are not sustained by the record.
The Philadelphia Zoning Ordinance, under wMch Rubin made Ms application, requires the applicant to present evidence. However, this cannot be read to mean that the Board can make ultimate findings as to legislative standards when the record does not contain evidence to support their findings. Certainly when a property owner files an application requesting a permit, the applicant must present evidence to the Board concerning his property and exactly what he intends to do on Ms property. If an applicant does not give sufficient information as to what he wishes to do, it can *413be said that he has not presented enough evidence from which the Board can make a determination in accordance with the legislative standards provided. But once the property owner has submitted sufficient information concerning the proposed use of his property and the proposed , controls for such use, it would be an unreasonable and harsh burden to then say that the citizen property owner has to fill up the record with sufficient information to qualify with the legislative standards provided. Imagine what we are asking the citizen property owner to do. As an example, among the enumerated standards in the Philadelphia Zoning Ordinance which the Board is to consider is the following standard: “That the grant of the certificate will not adversely affect the public health, safety, or general welfare”. Other standards in the Philadelphia Ordinance include “that the grant of the certificate will not adversely affect transportation or unduly burden water, sewer, school, park, or other public facilities.” Another standard states: “that the grant of the certificate will be in harmony with the spirit and purpose of zoning”. Philadelphia, Pa., Zoning Code, 314-1803 (1970).
If we examine the legislative standards provided to the Zoning Board of Adjustment and conclude that the citizen property owner has an affirmative duty to fill the record with sufficient evidence to show that he will not be in violation, we would be asking the property owner to either be an expert, or hire experts, or expend great sums of money to prove many things about the community which the zoning board, because of its particular expertise, would already know. How can a citizen determine whether his application on a single small lot in a city of literally millions of people, or in a neighborhood of thousands of people, will or will not adversely affect the water, sewer, park and other public facilities? This was not the intent of the legislature in *414providing standards to tbe Zoning Board of Adjustment. Tlie Zoning Board must make its ultimate findings and if it finds that the grant of the request will violate the standards, the Zoning Board must see to it that the record contains sufficient basic findings from the evidence to sustain their ultimate findings.
If the section of the Philadelphia Ordinance placing a duty of presenting evidence upon the applicant is read in any other way than as limiting this duty to evidence concerning the applicant’s own property, I would find serious constitutional problems with that section of the Philadelphia Ordinance.
Zoning Boards deal regularly with problems of the city and the community. It is the zoning board that is aware of where and why the city is going in matters of zoning and planning. The Board can apply this knowledge in making its determinations as long as it provides a court with basic findings grounded in evidence to sustain its ultimate findings that the standards would be violated.
In this case, David Eubin has asked to use his property for a use which is permitted in the district so long as the legislative standards are not violated. The Board has found that these standards are violated but has not provided this court with any foundation to establish that these standards have been violated. On the other hand, Eubin, the property owner, has provided sufficiently detailed information as to the use he desires for his property, and the controls which he would impose on this use. I would remand this case to the Zoning Board of Adjustment for a reconsideration of Eubin’s request, with instructions that its ultimate findings as to whether or not the legislative standards are violated must be sustained by basic findings either from the evidence or from their expertise knowledge of the community. If this court does not have such information, judicial review is not possible.